DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is a continuation of International Application No. PCT/CN2018/073194 filed on January 18, 2018.  
Acknowledgement
3.	Acknowledgment is made of Applicant’s submission of present application, dated July 20, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 20, 2020, January 8, 2021, April 26, 2021, and September 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-20 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A time-domain resource determination method, comprising: 
receiving, by a terminal, first indication information, wherein the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used to determine whether a first time slot is used for transmitting a first channel scheduled by first scheduling information; 
determining, by the terminal, a time-domain resource determination rule to be used according to the first indication information, and determining at least one time slot 
transmitting, by the terminal, the first channel in the determined at least one time slot.”
The claim is a method-steps claim that is operated by a terminal. It includes multiple steps, e.g., receiving and determining steps. 
For the receiving step, i.e., “receiving, by a terminal, first indication information” as indicated in italics above, where the first indication information is received from is not defined in the claim. In other words, what is the sending party/entity of the first indication information?   
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the terms “obtain a first indication information” in claim 9 line 5, since where the first indication information is obtained from is not defined in the claim.
Claims 2-4 and 10-15 are rejected since they all depend from claim 1 or 9.
Regarding claim 5, it recites, “A time-domain resource determination method, comprising: 
sending, by a network device, first indication information, wherein the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used to determine whether a first time slot is used for transmitting a first channel scheduled by first scheduling information; and 
transmitting, by the network device, the first channel in at least one time slot scheduled by the first scheduling information corresponding to the first indication information.”
The claim is a method-steps claim that is operated by a network device. It includes multiple steps, e.g., sending and transmitting steps. 
For the sending step, i.e., “sending, by a network device, first indication information” as indicated in italics above, where the first indication information is sent to is not defined in the claim. In other words, what is the receiving party or entity of the first indication information?

Same rationale applies to the usage of the terms “output a first indication information” in claim 16 line 6, since where the first indication information is output to is not defined in the claim.
Claims 6-8 and 17-20 are rejected since they all depend from claim 5 or 16.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
10.	Claims 1, 5, 9, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. (US 2019/0149365).
 depicted in FIG. 10 of the prior art teaches the limitation of “time-domain resource determination method” in the instant application), comprising: 
receiving, by a terminal, first indication information (paragraphs [0018] lines 1-30 & [0222] lines 1-13; Examiner’s Notes: UE 101a depicted in FIG. 1 of the prior art teaches the limitation of “terminal;” the value of a time domain allocation field of the DCI in the prior art teaches the limitation of “first indication information;” in fact, UE 101a receiving the value of a time domain allocation field of the DCI, e.g., operation 1003 shown in FIG. 10 of the prior art teaches the limitation of “receiving, by a terminal, first indication information” in the instant application), 
wherein the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used to determine whether a first time slot is used for transmitting a first channel scheduled by first scheduling information (paragraph [0223] lines 1-19; Examiner’s Notes: determining the identified starting symbol (S) and allocation length (L) is a valid combination regards to the value of a time domain allocation field of the DCI, e.g., operation 1015 depicted in FIG. 10 of the prior art teaches the limitation of “the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used;” scheduling the physical shared channel in the prior art teaches the limitation of “a first channel scheduled by first scheduling information;” in fact, determining a time slot for transmitting the physical shared channel based on if a valid S/L combination regards to the value of a time domain allocation field of DCI in the prior art teaches the limitation in this wherein-clause in the instant application); 
determining, by the terminal, a time-domain resource determination rule to be used according to the first indication information (paragraph [0223] lines 1-8; Examiner’s Notes: determining if a valid S/L combination regards to the value of a time domain allocation field of DCI, e.g., YES coming out from operation 1015 shown in FIG. 10 of the prior art teaches the limitation of “determining, by the terminal, a time-domain resource determination rule to be used according to the first indication information” in the instant application), and 
determining at least one time slot for transmitting the first channel based on the determined time-domain resource determination rule (paragraph [0223] lines 12-19; Examiner’s Notes: determining a time slot for transmitting the physical shared channel based on the valid S/L combination regards to the value of a time domain allocation field of DCI, e.g., operation 1018 in FIG. 10 of the prior art teaches the limitation of “determining at least one time slot for transmitting the first channel based on the determined time-domain resource determination rule” in the instant application); and 
transmitting, by the terminal, the first channel in the determined at least one time slot (paragraph [0223] lines 16-19; Examiner’s Notes: UE controlling/transmitting the physical shared channel in the determined time slot, e.g., operation 1021 in FIG. 10 of the prior art teaches the limitation of “transmitting, by the terminal, the first channel in the determined at least one time slot” in the instant application).  
Regarding claim 5, Chatterjee et al. teach the time-domain resource determination method (paragraph [0222] lines 1-19; Examiner’s Notes: the physical shared channel slot determination process regards to the time domain allocation, e.g., process 1000 depicted in FIG. 10 of the prior art teaches the limitation of “time-domain resource determination method” in the instant application), comprising: 
sending, by a network device, first indication information (paragraphs [0023] lines 1-25 & [0222] lines 1-13; Examiner’s Notes: RAN node 111a depicted in FIG. 1 of the prior art teaches the limitation of “network device;” the value of a time domain allocation field of the DCI in the prior art teaches the limitation of “first indication information;” in fact, RAN node 111a sending the value of a time domain allocation field of the DCI, e.g., operation 1003 shown in FIG. 10 of the prior art teaches the limitation of “sending, by a network device, first indication information” in the instant application), 
wherein the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used to 
transmitting, by the network device, the first channel in at least one time slot scheduled by the first scheduling information corresponding to the first indication information (paragraph [0223] lines 12-19; Examiner’s Notes: RAN node transmitting the physical shared channel in the time slot scheduled based on the value of a time domain allocation field of the DCI, e.g., operation 1021 in FIG. 10 of the prior art teaches the limitation of “transmitting, by the network device, the first channel in at least one time slot scheduled by the first scheduling information corresponding to the first indication information” in the instant application).  
Regarding claim 9, Chatterjee et al. teach the terminal device in communication (paragraphs [0018] lines 1-30 & [0159] lines 1-15; Examiner’s Notes: UE 101a depicted in FIG. 1 and 600 in FIG. 6 of the prior art teach the limitation of “terminal device” in the instant application), comprising: 
a processor (paragraph [0159] lines 1-15; Examiner’s Notes: processor 610 depicted in FIG. 6 of the prior art teach the limitation of “processor” in the instant application); and 
a memory configured to store instructions executable by the processor (paragraph [0159] lines 1-15; Examiner’s Notes: memory device 620 depicted in FIG. 6 of the prior art teach the limitation of “memory” in the instant application); 
wherein the processor is configured to: 
obtain a first indication information (paragraphs [0018] lines 1-30 & [0222] lines 1-13; Examiner’s Notes: the value of a time domain allocation field of the DCI in the prior art teaches the limitation of “first indication information;” in fact, UE 101a obtaining/receiving the value of a time domain allocation field of the DCI, e.g., operation 1003 shown in FIG. 10 of the prior art teaches the limitation of “obtain a first indication information” in the instant application), 
wherein the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used to determine whether a first time slot is used for transmitting a first channel scheduled by first scheduling information (paragraph [0223] lines 1-19; Examiner’s Notes: determining the identified starting symbol (S) and allocation length (L) is a valid combination regards to the value of a time domain allocation field of the DCI, e.g., operation 1015 depicted in FIG. 10 of the prior art teaches the limitation of “the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used;” scheduling the physical shared channel in the prior art teaches the limitation of “a first channel scheduled by first scheduling information;” in fact, determining a time slot for transmitting the physical shared channel based on if a valid S/L combination regards to the value of a time domain allocation field of DCI in the prior art teaches the limitation in this wherein-clause in the instant application); 
determine a time-domain resource determination rule to be used according to the first indication information (paragraph [0223] lines 1-8; Examiner’s Notes: determining if a valid S/L combination regards to the value of a time domain allocation field of DCI, e.g., YES coming out from operation 1015 shown in FIG. 10 of the prior art teaches the limitation of “determine a time-domain resource determination rule to be used according to the first indication information” in the instant application), 
determine at least one time slot for transmitting the first channel based on the determined time-domain resource determination rule (paragraph [0223] lines 12-19; Examiner’s Notes: determining a time slot for transmitting the physical shared channel based on the valid S/L combination regards to the value of a time domain allocation field of DCI, e.g., operation 1018 in FIG. 10 of the prior art teaches the limitation of “determine at least one time slot for transmitting the first channel based on the determined time-domain resource determination rule” in the instant application); and 
output the first channel in the determined at least one time slot (paragraph [0223] lines 16-19; Examiner’s Notes: UE outputting/transmitting the physical shared channel in the determined time slot, e.g., operation 1021 in FIG. 10 of the prior art teaches the limitation of “transmitting, by the terminal, the first channel in the determined at least one time slot” in the instant application).  
Regarding claim 14, Chatterjee et al. further teach the terminal device, wherein the processor is further configured to: obtain SI, wherein the SI comprises the first indication information; or obtain RRC signaling, wherein the RRC signaling comprises the first indication information; or obtain DCI, wherein the DCI comprises the first indication information; or obtain Media Access Control (MAC) Control Element (CE), wherein the MAC CE comprises the first indication information (paragraph [0222] lines 1-13; Examiner’s Notes: UE obtaining/receiving the value of a time domain allocation field of the DCI in the prior art teaches the limitation of “obtain DCI, wherein the DCI comprises the first indication information” in the instant application).  
Regarding claim 15, Chatterjee et al. further teach the terminal device, wherein the first scheduling information is carried in DCI or RRC signaling (paragraph [0222] lines 1-9; Examiner’s Notes: UE receiving DCI that schedules transmission in the prior art teaches the limitation of “wherein the first scheduling information is carried in DCI” in the instant application).  
Regarding claim 16, Chatterjee et al. teach the network device (paragraphs [0023] lines 1-25 & [0159] lines 1-15; Examiner’s Notes: RAN node 111a depicted in FIG. 1 and 600 in FIG. 6 of the prior art teach the limitation of “network device” in the instant application), comprising: 
a processor (paragraph [0159] lines 1-15; Examiner’s Notes: processor 610 depicted in FIG. 6 of the prior art teach the limitation of “processor” in the instant application); 
a memory storing instructions executable by the processor (paragraph [0159] lines 1-15; Examiner’s Notes: memory device 620 depicted in FIG. 6 of the prior art teach the limitation of “memory” in the instant application); and wherein the processor is configured to:
output a first indication information (paragraph [0222] lines 1-13; Examiner’s Notes: the value of a time domain allocation field of the DCI in the prior art teaches the limitation of “first indication information;” in fact, RAN node 111a outputting/transmitting the value of a time domain allocation field of the DCI, e.g., operation 1003 shown in FIG. 10 of the prior art teaches the limitation of “output a first indication information” in the instant application), 
wherein the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used to determine whether a first time slot is used for transmitting a first channel scheduled by first scheduling information (paragraph [0223] lines 1-19; Examiner’s Notes: determining the identified starting symbol (S) and allocation length (L) is a valid combination regards to the value of a time domain allocation field of the DCI, e.g., operation 1015 depicted in FIG. 10 of the prior art teaches the limitation of “the first indication information is used to indicate whether a first time-domain resource determination rule or a second time-domain resource determination rule is used;” scheduling the physical shared channel in the prior art teaches the limitation of “a first channel scheduled by first scheduling information;” in fact, determining a time slot for transmitting the physical shared channel based on if a valid S/L combination regards to the value of a time domain allocation field of DCI in the prior art teaches the limitation in this wherein-clause in the instant application); and 
perform transmission of the first channel in at least one time slot scheduled by the first scheduling information corresponding to the first indication information (paragraph [0223] lines 12-19; Examiner’s Notes: RAN node transmitting the physical shared channel in the time slot scheduled based on the value of a time domain allocation field of the DCI, e.g., operation 1021 in FIG. 10 of the prior art teaches the limitation of “perform transmission of the first channel in at least one time slot scheduled by the first scheduling information corresponding to the first indication information” in the instant application).  
Regarding claim 20, Chatterjee et al. further teach the network device, wherein the first scheduling information is carried in DCI or RRC signaling (paragraph [0222] lines 1-9; Examiner’s Notes: RAN node transmitting DCI that schedules transmission in the prior art teaches the limitation of “wherein the first scheduling information is carried in DCI” in the instant application).  

Allowable Subject Matter
11.	Claims 2-4, 6-8, 10-13, and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) presented above and in independent form including all of the limitations of the base claim and any intervening claim(s).
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Chatterjee et al. (US 2019/0149365) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the claim limitations filed on July 20, 2020, the information disclosure statement submitted on July 20, 2020, January 8, 2021, April 26, 2021, and September 17, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified as follows:
Regarding claims 2-4, the prior art in single or in combination, fails to teach "wherein if the first scheduling information schedules N symbols to be a first transmission direction in at least one time slot, and N is a positive integer, then: the first time-domain resource determination rule is: if transmission directions of the N symbols in the first time slot are all configured as the first transmission direction, the terminal determines that the first time slot is available for transmission of the first channel; and the second time-domain resource determination rule is: if transmission directions of the N symbols in the first time slot are all configured as the first transmission direction and/or a flexible transmission direction, the terminal determines that the first time slot is available for transmission of the first channel” in combination with other limitation of the claim(s).


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yu (US 9,882,689) is cited to show the BS cooperative communication method includes measuring signal quality of neighboring BSs, comparing a number of downlink beams available for communication between a serving BS and a Mobile Station (MS) with a reference value, determining not to involve the one or more neighboring BSs in BS cooperative communication for the MS when the number of downlink beams is equal to or larger than the reference value, comparing signal measurements of the one or more neighboring BSs with a first threshold when the number of downlink beams is smaller than the reference value, and determining to involve one or more neighboring BSs having a signal measurement value larger than the first threshold in the BS cooperative communication for the MS;
Yoon (US 2018/0278395) is directed to techniques for a reference signal generation and mapping, including determining a first set of antenna ports for a demodulation reference signal (DM-RS) transmission, determining, based on the first set, a frequency index associated with four adjacent resource elements, wherein the four adjacent resource elements correspond to two adjacent symbols in a time axis and to two adjacent subcarriers in a frequency axis, generating, based on a first orthogonal 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WEI ZHAO/           Primary Examiner
Art Unit 2473